SCHEDULE II GENERAL ELECTRIC CAPITAL CORPORATION BOARD OF DIRECTORS Jeffrey S. Bornstein William H. Cary Kathryn A. Cassidy James A. Colica Richard D’Avino Pamela Daley Brackett B. Denniston, III Jeffrey R. Immelt Mark J. Krakowiak John Krenicki, Jr. J. Keith Morgan Michael A. Neal (Chairman) Ronald R. Pressman John G. Rice John M. Samuels Keith S. Sherin II - 1 GENERAL ELECTRIC CAPITAL CORPORATION EXECUTIVE OFFICERS CHAIRPERSON OF THE BOARD OF DIRECTORS, CHIEF EXECUTIVE OFFICER & PRESIDENT Michael A. Neal CHIEF FINANCIAL OFFICER Jeffrey S. Bornstein PRESIDENT & CHIEF OPERATING OFFICER William H. Cary EXECUTIVE VICE PRESIDENT Ronald R. Pressman SENIOR VICE PRESIDENT, CORPORATE TREASURY AND GLOBAL FUNDING OPERATION Kathryn A. Cassidy SENIOR VICE PRESIDENT, GLOBAL RISK MANAGEMENT James A. Colica SENIOR VICE PRESIDENT, TAXES Richard D’Avino SENIOR VICE PRESIDENT AND CONTROLLER Jamie S. Miller VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY Craig T. Beazer II - 2
